DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered. Claims 1, 5, 6, 8-12, 14-17, 22-25, 42, 44, 45, 51 and 52 are pending, of which claims 1, 6, 8, 15, 22 and 23 are currently amended. Claims 2-4, 7, 13, 18-21, 26-41, 43 and 46-50 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections of claims 6, 8, 22 and 23 under 35 USC 112 and claim 15 under 35 USC 103 over Saidi in view of Kotato are withdrawn, however the previous rejections of claims 1, 5, 6, 8-12, 16, 22-25, 42 and 51 under 35 USC 103 over Saidi in view of Kotato and of claims 1, 5, 6, 8-12, 14-17, 22-25, 42, 44, 45, 51 and 52 under 35 USC 103 over Amiruddin in view of Saidi and Kotato are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5, 6, 8-12, 16, 22-25, 42 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0233178 A1 (Saidi) in view of US 2010/0035147 A1 (Kotato).
6, wherein the electrolyte typically comprises from about 5 to about 25 wt % of the alkali metal salt based on the total weight of the electrolyte, preferably from about 10 to 20 wt % [0034], for example 1.33M or 1.4M LiPF6 [0040], [0041], [0043]. Preferably the solvent consists essentially of a mixture of dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) as up to about 80% by volume of the electrolyte solvent, wherein the volume percentage of DMC contained in the electrolyte is at least about 10%, preferably at least about 30%, and more preferably about 50%, the volume percentage of EMC contained in the electrolyte is at least about 10% and can be present in an amount up to about 50% [0032], and one or more additional organic solvents, such as ethylene carbonate, may be included in the electrolyte solvent mixture preferably as about 5% by volume to about 30% by volume of the electrolyte solvent mixture [0033]. Cells employing DMC as the primary solvent with some EMC as solvent exhibit improved rate capability [0044]. The ratio of EC/EMC/DMC may for example be 20%/30%/50% by volume [0043], which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC in the total weight of the LiPF6, EC, EMC and DMC.
Saidi does not teach the particular non-ionic organic additives claimed. Kotato however teaches including in a nonaqueous electrolytic solution a cyclic carbonate compound having a fluorine atom, such as fluoroethylene carbonate, preferably in a ratio to the nonaqueous electrolytic solution of 0.5 wt % or more and 3 wt % or less, because it forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics 
Regarding claim 5, Saidi further discloses that the electrolyte may further comprise LiN(CF3SO2)2 (lithium (bis)trifluoromethane sulfonimide) [0034].
Regarding claims 9, 16, 22 and 23, Saidi further discloses a Li ion cell comprising a separator between a graphite anode and a Li metal phosphate electrode and the electrolyte [0039], [0042].
Regarding claims 10-12, 24, 25 and 51, the combination of Saidi and Kotato teaches the lithium based battery of claims 9 and 23, as shown above, but is silent as to the specific capacity and discharge capacities of the battery under the particularly claimed conditions. However, because the battery of the combination has the identical structure and compositions as claimed, it appears that it would inherently or obviously possess the same properties, including the same specific capacity and same discharge capacity as claimed. See MPEP 2112.01. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Claims 1, 5, 6, 8-12, 14-17, 22-25, 42, 44, 45, 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0136019 A1 (Amiruddin) in view of US 2009/0233178 A1 (Saidi) and US 2010/0035147 A1 (Kotato).
Regarding claims 1, 6, 8, 9, 14-17, 22, 23, 42 and 52, Amiruddin discloses a battery having a negative electrode, a positive electrode, a separator between the negative electrode and the positive electrode and an electrolyte [0039]. The positive electrode comprises a lithium metal oxide [0050] described by the formula Li1+aNiαMnβCoɣAδO2-zFz, where a ranges from about 0.05 to about 0.3, α ranges from about 0.1 to about 0.4, β ranges from about 0.3 to about 0.65, ɣ ranges from about 0 to about 0.4, δ ranges from about 0 to 0.15 and z ranges from about 0 to about 0.2, and where A is Mg, Sr, Ba, Cd, Zn, Al, Ga, B, Zr, Ti, Ca, Ce, Y, Nb, Cr, Fe, V, Li or combination thereof [0051], which comprises LiMO2 where M is one or more metal elements with an average valence of +3 [0023], [0052]. The negative electrode can include lithium metal, graphite or silicon [0040], [0041]. The electrolyte comprises a non-aqueous solvent, a lithium electrolyte salt and one or more additives [0066], wherein the solvent comprises a blend of ethylene carbonate with a mixture of dimethylcarbonate and methylethylcarbonate [0067]. The lithium salt may be lithium hexafluorophosphate and may be included in concentrations from about 1.25M to about 1.85M [0070], for example 1.1M, 1.2M, 1.3M, 1.4M, or 1.5M [0089], [0093]. The solvent comprises from about 5 to about 80 volume percent ethylene carbonate [0069] and the volume ratio of ethylene carbonate to dimethylcarbonate is from about 2:1 to 
Amiruddin does not explicitly teach the claimed weight ratio of ethylene carbonate to dimethyl carbonate and weight percentage of ethylmethyl carbonate. Saidi however teaches an electrolyte comprising a non-aqueous solvent and an alkali metal salt dissolved therein, most preferably a lithium salt [0031], preferably at least LiPF6, wherein the electrolyte typically comprises from about 5 to about 25 wt % of the alkali metal salt based on the total weight of the electrolyte, preferably from about 10 to 20 wt % [0034], for example 1.33M or 1.4M LiPF6 [0040], [0041], [0043]. Preferably the solvent consists essentially of a mixture of dimethyl carbonate (DMC) and ethyl methyl carbonate (EMC) as up to about 80% by volume of the electrolyte solvent, wherein the volume percentage of DMC contained in the electrolyte is at least about 10%, preferably at least about 30%, and more preferably about 50%, the volume percentage of EMC contained in the electrolyte is at least about 10% and can be present in an amount up to about 50% [0032], and one or more additional organic solvents, such as ethylene carbonate, may be included in the electrolyte solvent mixture preferably as about 5% by volume to about 30% by volume of the electrolyte solvent mixture [0033]. Cells employing DMC as the primary solvent with some EMC as solvent exhibit improved rate capability [0044]. The ratio of EC/EMC/DMC may for example be 20%/30%/50% by volume [0043], which is equivalent to a weight ratio of EC to DMC of about 1:2.03 and about 23 weight percent of EMC in the total weight of the LiPF6, EC, EMC and DMC. The electrolyte simultaneously has good charge rate capabilities, acceptable life cycle, specific rate and stability [0006], [0007], [0023]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to form the 
Amiruddin and Saidi do not teach the particular non-ionic organic additives claimed. Kotato however teaches including in a nonaqueous electrolytic solution a cyclic carbonate compound having a fluorine atom, such as fluoroethylene carbonate, preferably in a ratio to the nonaqueous electrolytic solution of 0.5 wt % or more and 3 wt % or less, because it forms a stable protection film on the surface of the negative electrode and can thereby enhance the cycle characteristics of the battery [0124]-[0127]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to include fluoroethylene carbonate, as in Kotato, in a total amount from about 0.0005 weight percent to about 30 weight percent of the total weight of the electrolyte of the combination, with the reasonable expectation of enhancing cycle characteristics of the battery by forming a stable protection film on the surface of the negative electrode.
Regarding claim 5, Amiruddin further discloses that the electrolyte may comprise bis(trifluoromethyl sulfonyl imide) [0070].
Regarding claims 10-12, 24, 25 and 51, the combination of Amiruddin, Saidi and Kotato teaches the lithium based battery of claims 9 and 23, as shown above, but is silent as to the specific capacity and discharge capacities of the battery under the particularly claimed conditions. However, because the battery of the combination has the identical structure and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Regarding claims 44 and 45, Amiruddin further discloses that the additive may include a lithium salt stabilizing additive at a concentration of 0.01 to 5 weight percent [0074], which may be represented by the claimed formula 1, and in particular may be lithium difluoro(oxalato)borate [0075]. Although the claimed range of weight percentage of LiDFOB is not specifically disclosed, it nevertheless would have been obvious to one of ordinary skill in the art, because it lies inside the disclosed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Saidi’s examples include 1% VC and 2% PS, which are excluded by the claims, it is noted that disclosed examples and preferred In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Saidi’s broader disclosure does not describe the VC or PS as being required, and therefore they are considered to be optional components. A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component. Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123.
Furthermore, with respect to the combination of Saidi with Amiruddin, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For the above reasons, the previous rejections are being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727